Case: 13-50464      Document: 00512486475         Page: 1    Date Filed: 01/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-50464                         January 2, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

EMIGDIO GUADALUPE OTERO-MENDEZ,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-47-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Emigdio Guadalupe Otero-Mendez appeals the sentence imposed
following the revocation of his one-year term of probation for transporting
illegal aliens. The district court sentenced him to serve 10 months in prison,
which was ordered to run consecutively to the sentence imposed for Otero-
Mendez’s new illegal reentry offense. On appeal, Otero-Mendez argues that
the consecutive 10-month within-policy-guidelines revocation sentence was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50464     Document: 00512486475     Page: 2   Date Filed: 01/02/2014


                                  No. 13-50464

substantively unreasonable because it was greater than necessary to achieve
the purposes of 18 U.S.C. § 3553(a) and because it served as punishment for
the new offenses that he had committed.
      We review revocation sentences under 18 U.S.C. § 3742(a)(4)’s “plainly
unreasonable” standard. United States v. Kippers, 685 F.3d 491, 496-97 (5th
Cir. 2012). Because the 10-month revocation sentence did not exceed the 10-
year statutory maximum term of imprisonment and was within the applicable
policy range of 4-10 months, it was a legal sentence.              See 8 U.S.C.
§ 1324(a)(1)(B)(i); 18 U.S.C. § 3565(a)(2); U.S. SENTENCING GUIDELINES
MANUAL (U.S.S.G.) § 7B1.4, p.s. (2011); United States v. Pena, 125 F.3d 285,
288 (5th Cir. 1997). The district court exercised its discretion to order that the
revocation sentence be served consecutively to the 46-month sentence for the
new illegal reentry conviction. See 18 U.S.C. § 3584; U.S.S.G. § 5G1.3(c), p.s.
& cmt. n.3(C). Because the sentence fell within the statutory range and was
in keeping with the Guidelines’ advice regarding concurrent or consecutive
sentences, it is entitled to a presumption of reasonableness. See United States
v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006). Otero-Mendez’s disagreement
with the district court’s weighing of the § 3553(a) factors does not demonstrate
that the sentence imposed was plainly unreasonable. See Gall v. United States,
552 U.S. 38, 51-52 (2007); Kippers, 685 F.3d at 496-97. Consequently, the
judgment of the district court is AFFIRMED.




                                        2